Title: To James Madison from Hubbard Taylor, 6 March 1803
From: Taylor, Hubbard
To: Madison, James


Dear sirLexington, Kentucky 6th. Mar: 1803
This will be handed you by Mr. John Jordan, one of the most respectable merchants of this town, who has been very much engaged in the exporting trade from this Country, he also expects to make arrangements while at Philadelphia to encrease the business, unless the situation of the trade of the Mississippi frobids [sic] it—any information you may receive from him may be strictly relied on, and he is a good & firm Republican.
I wrote you some time past respecting the Lands of yours & your Nieces, also those of your fathers estate, to which I have had no answer, if that letter reached you, be pleased to let me hear what is your Opinion on the subject.
I flatter myself the people of this state has full confidence in the Executive of the general government, on the Mississippi business, notwithstanding all the Artifice used by some anonimus writers, to prejudice them against the measures adopted by that branch of the Govt.
Our freinds in this Country are generally well, and that you & Mrs. Madison may enjoy good health is the sincere wish of Yr. affe. Hble Set
H. Taylor
 

   
   RC (DLC).



   
   Lexington merchant John Jordan, Jr., who was a member of the town board of trustees from 1803 to 1805, served as the town’s second postmaster and was on the board of directors of the Kentucky Insurance Company (Filson Club Historical Quarterly, 60 [1986]: 71 n. 2).



   
   Taylor to JM, 16 Jan. 1803.


